           Case 2:20-cv-00304-RFB-NJK Document 43 Filed 04/01/21 Page 1 of 4



 1   Scott Whitworth, NV Bar #15671
     Jason Sifers, NV Bar # 14273
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Fax: (702)669-4501
     Email: switworth@mgmresorts.com
 5   Email: jsifers@mgmresorts.com

 6   Attorney for Defendant
     MGM Grand Hotel, LLC
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   SALVADOR A. LIBUTAN, an Individual                  Case No.: 2:20-cv-00304-RFB-NJK
11                      Plaintiff,
12                                                       STIPULATION AND ORDER TO EXTEND
     vs.                                                 DISCOVERY BY A PERIOD OF NINETY
13                                                       (90) DAYS
     MGM GRAND HOTEL LLC, a Domestic
     Limited-Liability Company.
14                                                       (FIRST REQUEST)
                        Defendants.
15

16

17            Plaintiff Salvador A. Libutan (“Plaintiff”) and Defendant MGM Grand Hotel, LLC

18   (“Defendant” or “MGM Grand”), by and through their counsel of record, hereby stipulate and agree to

19   extend all remaining discovery deadlines in this matter by a period of ninety (90) days. In compliance

20   with LR 26-3 and LR IA 6-1, the parties make the request herein based upon the following:

21            DISCOVERY THAT HAS BEEN COMPLETED

22            Both parties have exchanged initial disclosures under Fed. R. Civ. P. 26(a). Plaintiff’s initial

23   disclosures were served on November 20, 2021 and Defendant’s initial disclosures were served on

24   October 19, 2020.

25            Plaintiff has served his First Request for the Production of Documents; his First Set of

26   Interrogatories; and his First Request for Admissions. All such written discovery requests were served

27   on December 21, 2020. Defendant served its Response to Plaintiff’s First Request for the Production

28   of Documents on February 5, 2021; its Response to Plaintiff’s First Set of Interrogatories on February
        Case 2:20-cv-00304-RFB-NJK Document 43 Filed 04/01/21 Page 2 of 4



 1   4, 2021; and its Response to Plaintiff’s First Request for Admissions on January 20, 2021. Defendant

 2   served initial written discovery requests on Plaintiff on March 31, 2021.

 3          The parties are currently in the process of meeting and conferring regarding certain of

 4   Defendant’s responses to Plaintiff’s written discovery requests and hope to resolve their concerns

 5   without intervention by the Court.

 6          REASONS WHY DISCOVERY HAS NOT BEEN COMPLETED

 7          The parties have been attempting to resolve a discovery dispute arising from Defendant’s

 8   responses to certain of Plaintiff’s requests for production and interrogatories. Among other issues, the

 9   parties had a dispute regarding the temporal limit of Plaintiff’s discovery requests. At a hearing on

10   Defendant’s partial motion to dismiss on March 30, 2021, Judge Boulware provided guidance to the

11   parties regarding the permissible temporal scope of discovery. Defendant has agreed to supplement

12   certain responses, but the parties are still actively engaged in a meet and confer regarding others. While

13   the parties are attempting to resolve these issues informally and in good faith, the parties may

14   ultimately require the Court’s intervention. Once this matter has been resolved, whether by the parties

15   or the Court, Plaintiff will be in a position to conduct its deposition of Defendant’s Fed. R. Civ. P.

16   30(b)(6) designee The parties are therefore requesting additional time to resolve these discovery issues

17   and then proceed swiftly with the necessary depositions.

18          DISCOVERY THAT REMAINS TO COMPLETED

19          As discussed above, with the parties are currently engaged in a meet and confer in an attempt

20   to resolve a dispute regarding Defendant’s discovery responses. Plaintiff anticipates that if the issues

21   are resolved satisfactorily, additional document production and more definite interrogatory responses

22   will need to be served. If such issues are not resolved, Plaintiff anticipates that motion practice will

23   be necessary. Additionally, Plaintiff will need to take the deposition of the Defendant under FRCP

24   30(b)(6) as well as potentially three other percipient witness depositions. Defendant intends to take

25   Plaintiff’s deposition and serve additional written discovery as necessary.

26

27

28
                                                        2.
       Case 2:20-cv-00304-RFB-NJK Document 43 Filed 04/01/21 Page 3 of 4



 1         PROPOSED SCHEDULE
           The parties propose the following schedule:
 2

 3   EVENT                               CURRENT DEADLINE   PROPOSED DEADLINE

 4   Discovery Cut-Off Date              April 26, 2021     July 26, 2021
 5   Amending Pleadings/Add Parties      CLOSED             CLOSED
 6
     Expert Disclosures                  CLOSED             CLOSED
 7
     Rebuttal Expert Disclosures         March 26, 2021     CLOSED
 8
     Dispositive Motions                 May 26, 2021       August 24, 2021
 9

10   Joint Pretrial Order                June 25, 2021      September 23, 2021 or 30
                                                            days after decision on
11                                                          dispositive motions have
                                                            been entered, whichever is
12                                                          later.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3.
        Case 2:20-cv-00304-RFB-NJK Document 43 Filed 04/01/21 Page 4 of 4



 1          This is the parties’ first request for an extension of the discovery schedule. As discussed above,

 2   the parties hope to resolve the outstanding issues with respect to the discovery responses that have

 3   been served without the Court’s assistance and believe such additional time for the remaining

 4   discovery deadlines will prove beneficial. Accordingly, this request is made in good faith and not for

 5   the purpose of delay.

 6          Dated: March 31, 2021.

 7

 8

 9
     HKM EMPLOYMENT ATTORNEYS LLP                        MGM GRAND HOTEL, LLC
10

11
     By: /s/ Dana Sniegocki                              By: /s/ Jason Sifers
12
     Jenny L. Foley, NV Bar #9017                        Scott Whitworth, NV Bar #15671
13   Dana Sniegocki, NV Bar # 11715                      Jason Sifers, NV Bar # 14273
     1785 East Sahara, Suite 300                         6385 S. Rainbow Blvd., Suite 500
14   Las Vegas, Nevada 89104                             Las Vegas, NV 89118
     Telephone: (702) 625-3893                           Telephone: (702) 692-5651
15

16   Attorneys For Plaintiff                             Attorneys for Defendant
     Salvador Libutan                                    MGM Grand Hotel, LLC
17

18

19                                                  ORDER
20
                                                     IT IS SO ORDERED:
21

22                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
23

24                                                    DATED: April 1, 2021

25

26

27

28
                                                       4.
